Citation Nr: 0921379	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-18 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for chrondomalaica, 
right knee currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for chrondomalaica, 
left knee currently rated as 10 percent disabling.

3.  Entitlement to an effective date earlier than February 4, 
2003 for the award of service connection for chrondomalaica, 
right knee.   

4.  Entitlement to an effective date earlier than February 4, 
2003 for the award of service connection for chrondomalaica, 
left knee.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to 
August 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the New York, 
New York Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appellant testified before the undersigned Veterans Law 
Judge in April 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Chrondomalaica, right knee is manifested by full 
extension and flexion limited to 120 degrees.  Functional 
flexion is better than 30 degrees.

2.  Chrondomalaica, left knee is manifested by full extension 
and flexion limited to 75/80 degrees.  Functional flexion is 
better than 30 degrees.

3.  The appellant's free-standing claim for an earlier 
effective date for chrondomalaica, right knee is barred as a 
matter of law.  

4.  The appellant's free-standing claim for an earlier 
effective date for chrondomalaica, left knee is barred as a 
matter of law.  


CONCLUSIONS OF LAW

1.  Chrondomalaica, right knee is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5099-5014, 5260 (2008).

2.  Chrondomalaica, left knee is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5099-5014, 5260 (2008).

3.  The claim for an effective date earlier than February 4, 
2003 for chrondomalaica, right knee is denied as a matter of 
law.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.159, 3.400, 20.200, 20.201, 
20.202, 20.302, 20.1100, 20.1103 (2008).  

4.  The claim for an effective date earlier than February 4, 
2003 for chrondomalaica, left knee is denied as a matter of 
law.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.159, 3.400, 20.200, 20.201, 
20.202, 20.302, 20.1100, 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in December 2005 and March 2006.  
The Board notes that the appellant has been given sufficient 
notice in compliance with the recent case Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which held that a notice 
letter must inform the veteran that,  to substantiate a 
claim, he or she must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  The Court also 
held that where the claimant is rated under a diagnostic code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the appellant was provided with notification regarding 
the rating criteria in a Statement of the Case (SOC) prior to 
the readjudication of the case.  Also, the appellant was 
issued a letter in March 2006 which informed her that the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and impact of the condition and symptoms on 
employment are considered in determining disability ratings.  
The letter also provided examples of the type of evidence 
that may be submitted.  The Board further notes that the 
appellant was provided with specific Vazquez-Flores, supra, 
notice in May 2008.  Although complete VCAA notice was 
provided after the initial adjudication of the claim, this 
timing deficiency was remedied by the issuance of a SSOC.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA's 
duty to notify in this case has been satisfied and there is 
no prejudice to the appellant as she has been provided a 
meaningful opportunity to participate.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examinations were adequate for rating purposes.  The 
examiners reviewed the history, established clinical findings 
and presented reasons for the opinions.  

The Board notes that the appellant has reported that her 
bilateral knee disability has worsened since her last VA 
compensation and pension examination in December 2005, and 
that a new examination is warranted.  However, the Board 
notes that since the December 2005 VA examination, the 
appellant has been examined by a private examiner.  The 
results of the examinations are of record and are sufficient 
to show the current level of the appellant's disability.  
Furthermore, the appellant provided competent testimony as to 
the degree of impairment.  The record is adequate and further 
examination is not needed.   

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Factual Findings 

The appellant filed a claim for service connection for 
chrondomalaica, right and left knee in November 1983.  The 
appellant was denied service connection for chrondomalaica, 
right and left knee in a February 1984 rating decision.  	

In a November 2002 examination, the appellant reported a dull 
ache pain in the anterior aspect of her knee, mostly along 
the lateral patellar facet.  She had difficulty with deep 
squatting or squatting with her knee under a load, and 
kneeling.  She also had occasional pain after prolonged 
sitting or at rest, minimal swelling and no history of 
trauma.  Examination of the left knee revealed no appreciable 
effusion, active range of motion with full extension and 
flexion up to 140 degrees.  She had mild anterior knee 
discomfort and hyperflexion of the knee.  There was no 
significant joint line tenderness and negative McMurray.  
Views of the left knee revealed no significant arthrosis and 
no fractures were identified.  The appellant was shown to 
have lateral patellofemoral compression syndrome causing 
anterior knee pain of the left knee.  

In February 2003, the appellant submitted a claim to reopen 
her claim for service connection for a bilateral knee 
disability.  She reported knee tenderness, weakness and 
swelling.  

The appellant was afforded a VA compensation and pension 
examination in March 2003.  It was reported that the 
appellant used to run five miles, but now is unable to run 
due to knee pain.  If the appellant walked three miles, her 
knee pain worsened. At times the appellant had a locking 
sensation of the left knee with pain extending to the 
knee/ankle level.  There was definite swelling.  The examiner 
noted that the increased bilateral knee pain is noticeable 
because of the lessened ability to participate in 
running/long walking activities.  There was right knee 
flexion to 130 degrees, extension to 0 degrees, and 
internal/external rotation to 10 degrees each.  There was 
left knee flexion to 130 degrees with pain from 110-130, 
increasing at 5/10 repetitions, and left knee extension to 0 
degrees and internal/external rotation to 10 degrees.  
McMurray testing was negative and there was no collateral 
ligament instability to stress testing.  Both knee joints 
were stable to manipulative stress testing.  The examiner 
noted that there was additional 20 degree (110-130 degrees) 
functional impairment of the left knee flexion on the basis 
of pain and limited endurance.  There was no additional 
impairment noted on the basis of incoordination, weakness or 
flares.  Bilateral chrondomalaica of the knees was diagnosed.  

In a September 2003 rating decision, the appellant was 
granted service connection for chrondomalaica, right and left 
knee.  The appellant was assigned a 10 percent disability 
rating for each knee, effective February 4, 2003.  The 
appellant was notified of the rating decision.  She did not 
appeal and the decision became final.  

In November 2003, the appellant reported her left knee was 
worse than the right and that her knees locked up at times.  
The pain in the knees was sporadic and unpredictable.  It was 
noted that the appellant could not stand for long periods of 
time, walk for more than two miles without pain, and could 
not lift beyond 50 lbs.  

X-rays in June 2005 revealed that the knees were within 
normal limits.  In August 2005, the appellant was shown to 
have flexion to 130 degrees and extension to 0 degrees in 
both knees.  A September 2005 examination revealed the left 
and right knee was within normal limits.  Examination in 
November 2005 revealed the left knee had full range of 
motion, no effusion, very minor minimal medial joint line 
tenderness, and no instabilities.  The right knee had full 
range of motion, no effusion, no localized tenderness, no 
positive meniscus signs and no instabilities.  There was 
intermittent occasional swelling of the left knee.  At that 
time, the right knee did not present any problems, and x-rays 
were reported as normal.  

November 2005 x-rays of the left knee revealed no subluxation 
or dislocation of the patella.  There was tear of the 
posterior horn of the medial meniscus, small amount of joint 
fluid and no evidence of acute bone contusion.  X-rays of the 
right knee revealed no subluxation or dislocation of the 
patella.  There was mild intrasubstance signal abnormality in 
the posterior horn of the medial meniscus without definitive 
findings to confirm a surface tear, mild articular cartilage 
signal heterogeneity in the patellofemoral articulation, no 
obvious subchondral defects, very small amount of joint fluid 
without significant effusion, and no evidence for acute bone 
contusion.  

In November 2005, the appellant submitted a claim for an 
increased rating and an effective date earlier than February 
4, 2003 for her chrondomalaica, right and left knee, 
disability.  Each was styled as a "new claim."  

The appellant was afforded another VA compensation and 
pension examination in December 2005. During this 
examination, she reported continued pain in the knees with 
her left knee worse than her right.  Left knee pain was rated 
as 5/10.  There were complaints of stiffness after prolonged 
sitting, standing and kneeling.  The appellant complained of 
fatigability, lack of endurance, and locking and buckling of 
the left knee occurring once or twice a week related to 
activity.  The examiner noted that when the appellant came in 
for the examination she placed her left leg up on a garbage 
can she placed on its side.  Regarding the right knee, the 
appellant reported that it did not bother her to the same 
level as the left knee.  She rated the right knee as 0/10.  
She reported flares up of the right knee on a long hike 
carrying heavy items, stair climbing and changes in weather.  
The right knee was noted to have buckled three or four months 
ago.  The appellant reported flare ups in both knees in cold 
and damp weather with stiffness and pain mostly in the left 
knee following walking distances and/or hiking greater than 
one mile.  There were flare ups with prolonged sitting, stair 
climbing, standing or kneeling in both knees.  The appellant 
denied any dislocation or subluxation of either knee.  She 
reported being independent with activities of daily living 
and denied any lost days from work but reported at times she 
had to limp around the office due to pain in her knees.  The 
appellant reported that she has not been able to participate 
in recreational activities and that her distance is limited 
to approximately two miles.  

Examination of the right knee revealed no swelling, effusion, 
erythema or gross instability.  There was parapatellar 
tenderness but no tenderness over the medial or lateral joint 
line of the right knee.  There was extension to 0 degrees and 
flexion to 125 degrees with pain at 120 degrees with 
complaints of pain at extremes of extension and flexion.  The 
range of motion was unchanged after repetitive use.  Anterior 
drawer and Lachman, and McMurray tests were negative.  There 
was no fatigability, lack of endurance or gross 
incoordination of the right knee.  Examination of the left 
knee revealed no swelling, effusion, erythema or gross 
instability.  There was tenderness over the medial joint line 
posteriorly and tenderness over the patellar tendon and on 
palpation around the patella.  There was extension to 0 
degrees, and flexion to 125 degrees with pain at 115 degrees.  
The range of motion was unchanged after repetitive use.  
Anterior drawer and Lachman, and McMurray tests were 
negative.  There was no fatigability, lack of endurance or 
gross incoordination.  The appellant was diagnosed with 
bilateral patellofremoral pain syndrome, chondromalacia 
patellae and tear of the posterior horn of the medial 
meniscus, left knee.  

In January 2006, the appellant's supervisor reported that she 
noticed the appellant limped into work the last couple of 
days.  She further noted that the appellant applied ice on 
her knee and elevated it for the better part of three hours.  
The appellant's employer noted that she saw the appellant 
apply ice two out of four evenings.  

Examination in January 2007 showed that the appellant had 0 
to 145 degrees of range of motion.  There was no mediolateral 
joint line tenderness.  The left knee had positive medial 
joint line tenderness.  There was stable varus and valgus 
stress, and some patellar crepitus.  It was shown in February 
2007 that the appellant had a left knee arthroscopy partial 
medial meniscectomy.  Examination in March 2007 showed 0 to 
145 degrees of range of motion.  There were no complaints of 
numbness or tingling.  

In a March 2007 statement, the appellant's former supervisor 
reported that she witnessed the appellant experience severe 
pain in her knees, and that such was evident by the 
appellant's use of athletic shoes and frequent limping.  She 
noted that the position that the appellant held did not 
require any bending, lifting or extensive walking.  The 
appellant was no longer employed with that company.

An April 2007 physical therapy report noted that in the 
appellant's initial evaluation in December 2006 there were 
subjective complaints of pain in both knees.  The left knee 
was reported to have pain 2-7/10.  The pain was intermittent, 
and increased with prolonged positions and increased 
activity.  The right knee had pain 2/10.  The pain was 
intermittent and increased with activity levels.  The 
appellant had difficulty and pain with ADL's, and prolonged 
driving and hiking.  There was normal right knee flexion and 
extension.  Left knee flexion (AROM/PROM) was to 110 
degrees/115 degrees and extension was within functional 
limits.  Upon palpatitation, the left knee was tender to 
touch on the medial aspect.  There was positive patella grind 
test for both knees, and positive McMurray test for the left 
knee.  Standing balance was good and fair, and the gait was 
assessed as a normal gait pattern but with pain symptoms.  
Bilateral pain was noted, left greater than right.  It was 
further noted that the appellant was re-evaluated in February 
2007 status post left knee athropscopy.  There were 
subjective complaints of constant pain, 6/10 on a pain scale.  
The pain increased with activity levels.  Examination 
revealed left knee extension was within normal functional 
limits and left knee flexion was 75/80 degrees.  In the last 
re-evaluation in March 2007, the left knee extension was 
within functional limits and the left knee had flexion to 115 
degrees/120 degrees.  The gait pattern was normal and 
standing balance good.  The appellant's subjective complaints 
of pain were intermittent, and pain was noted to be 4/10 on a 
pain scale.  It was noted that the appellant continued to 
have difficulty  and pain with ambulation, which prevented 
her from hiking, camping and walking with her friends/pets.  
It was noted that the appellant had degenerative changes in 
both knees, and that the left knee continues to cause pain 
which will limit her activity levels, career choices and 
hobbies.  It was further noted that the appellant would 
continue to have difficulty with some ADL's.  

In her April 2009 hearing, the appellant reported daily knee 
pain.  She reported that she is able to walk a mile without 
stopping.  If she walks over a mile, she would have to stop 
and there would be pain and swelling.  She reported that she 
is able to stand for a half hour before having to sit down.  
She reported pain in the knees 5/10 and 7/10 when at its 
worst.  The symptoms were noted to last from two to three 
days or longer.  The appellant estimated that she could 
probably flex about 135 or 140 degrees.  The appellant 
reported no surgical scar pain.  The appellant reported that 
she was able to squat but with difficulty, and that she is 
unable to do certain yoga positions. 

Via various statements the appellant has asserted that her 
disability has increased in severity.  She has reported that 
she limps more, has inflammation and locking of one or both 
knees.  The appellant reported that her activity level is 
severely limited, and that her problem occurs without warning 
and provocation.  The appellant has reported that since 2003 
squatting or kneeling is almost impossible, and that sitting 
in the same position causes pain and stiffness predominately 
in the left knee.  She further noted that walking on ground 
level more than a half mile caused pain and swelling in one 
or both knees.  Standing for extended periods of time also 
caused pain. 

				Legal Criteria and Analysis 

Evaluation of chrondomalaica, right and left knee

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  The Board concludes that the disability has not 
significantly changed and that a uniform evaluation is 
warranted.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59. 

The appellant's chrondomalaica, right and left knee is rated 
10 percent disabling under DC 5099-5014.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27 (2008).  Diagnostic Code 5099 represents an unlisted 
disability requiring rating by analogy, while DC 5014 does 
not itself provide disability ratings.  Rather, it directs VA 
to consult Diagnostic Code 5003 for an appropriate rating.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating is assigned when 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Analysis

The appellant has appealed the denial of an increased rating 
for chrondomalacia of the left and right knees, each rated as 
10 percent disabling.  The Board concludes that the 
disability has not significantly changed and that a uniform 
evaluation is warranted.  The current evaluation contemplates 
periarticular pathology productive of painful motion.  
38 C.F.R. § 4.59.  It is also consistent with limitation of 
flexion to 45 degrees.  

In order to warrant an increased rating for chrondomalacia of 
either knee, the evidence must show the functional equivalent 
of flexion limited to 30 degrees.  See DeLuca.  Separate 
evaluations may be assigned if there is compensable 
limitation of extension or subluxation or instability.  We 
conclude that the preponderance of the evidence is against 
the claim.  In August 2005, the appellant was shown to have 
flexion to 130 degrees and extension to 0 degrees in both 
knees.  In the December 2005 examination, the right knee 
revealed extension to 0 degrees and flexion to 125 degrees 
with pain at 120 degrees with complaints of pain at extremes 
of extension and flexion.  There was left knee extension to 0 
degrees, and flexion to 125 degrees with pain at 115 degrees.  
In December 2006, there was normal right knee flexion and 
extension.  Left knee flexion (AROM/PROM) was to 110 
degrees/115 degrees and extension was within functional 
limits.  Examination in January 2007 showed that the 
appellant had 0 to 145 degrees of range of motion.  In 
February 2007, examination revealed left knee extension was 
within normal functional limits and left knee flexion was 
75/80 degrees.  Examination in March 2007 showed 0 to 145 
degrees of range of motion.  It was also shown in March 2007 
that there was left knee extension within functional limits 
and left knee flexion to 115 degrees/120 degrees.  

We also note that the testimony was to the effect that 
flexion was to at least 90 degrees, although the appellant 
was reluctant to provide actual numbers.  Therefore, even if 
we accept that she is more limited than that reported in the 
private and VA examinations, her own statements tend to 
establish that neither knee is functionally limited to 30 
degrees.  

At most, the evidence shows full extension in each knee, and 
right knee flexion limited to 120 degrees and left knee 
flexion limited to 75/80 degrees.  We have also considered 
the lay statement regarding limitation at 90 degrees.  
Regardless, the above findings do not justify a rating higher 
than 10 percent disabling.  The Board notes that the 
appellant has argued that her left knee is worse than her 
right, and the Board recognizes that the medical evidence 
shows that the left knee is more limited than the right.  
However, even though the left knee has been shown to be more 
limited than the right knee, the difference still does not 
meet the requirements necessary for an increased rating.  It 
is shown that at her worst the appellant has left knee 
extension within normal functional limits and flexion to 
75/80 degrees.  These findings do not warrant a higher 
evaluation under the applicable diagnostic codes.  We again 
note that the current evaluation contemplates flexion limited 
to 45 degrees.  The Board further notes that the appellant 
has consistently complained of pain, weakness, fatigue, lack 
of endurance, tenderness and swelling, and the Board accepts 
that the appellant has functional impairment, pain, and pain 
on motion.  See DeLuca.  However, neither the lay testimony 
nor medical evidence reflects the functional equivalent of 
flexion limited to 30 degrees in either knee.  

Furthermore, there is no lay or medical evidence that there 
is limitation of extension, instability, or subluxation.  As 
such, separate evaluations are not warranted.  The Board has 
also considered whether a separate evaluation is warranted 
for the scar.  However, the testimony establishes that the 
scar is not large, unstable or painful.  As such, a separate 
evaluation is not warranted.  See DCs 5257, 5261, 7802, 7803, 
and 7804.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has found no section that provides a basis upon 
which to assign a higher disability rating.  The Board has 
also considered whether the issues above should be referred 
to the Director of the Compensation and Pension Service or 
the Under Secretary for Benefits for extra-schedular 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2008).  However, the Board notes that the record reflects 
that the appellant has not required frequent periods of 
hospitalization for her disability and that the 
manifestations of the disability is contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  

The Board notes that the appellant is competent to report 
that her disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that a rating 
in excess of 10 percent disabling is not warranted.  
Furthermore, when provided an opportunity to provide 
testimony regarding the degree of functional impairment, 
nothing in the testimony suggested that flexion was 
functionally limited to 30 degrees.  Rather, the probative 
evidence, to include the testimony, establishes that the 
appellant retains functional flexion better than 30 degrees 
in each knee.  The preponderance of the evidence is against 
the claims and there is no doubt to be resolved.  

Entitlement to an effective date earlier than February 4, 
2003 for the award of service connection for chrondomalaica, 
right and left knee

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The appellant has appealed the denial of an effective date 
earlier than February 4, 2003 for the award of service 
connection for chrondomalaica, right and left knee.  The 
appellant contends that an earlier effective date is 
warranted.  For the reasons discussed below, the Board finds 
that the appellant is not entitled to an effective date 
earlier than February 4, 2003.  

The appellant filed her claim for service connection for 
chrondomalaica of the right and left knee in August 1983.  In 
a February 1984 rating decision, the appellant's claim for 
service connection for chrondomalaica of the right and left 
knee was denied.  The appellant was informed of the decision 
and of the right to appeal.  She did not appeal and that 
decision is final.  

The appellant submitted a claim to reopen her claim for 
service connection for chrondomalaica of the right and left 
knee in February 2003.  In a September 2003 rating decision, 
the appellant was granted service connection for 
chrondomalacia of the right and left knee, effective February 
4, 2003.  The appellant was informed of the decision and of 
the right to appeal.  The appellant did not appeal the 
effective date assigned and that decision is final.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  
Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).  

Here, the appellant seeks an effective date prior to the date 
of her claim.  While the appellant has made statements that 
she believes the effective date assigned should date back to 
when she filed her original claim in November 1983, neither 
she nor her representative have asserted CUE in the rating 
decision.  The Board notes that the appellant has asserted in 
her April 2009 hearing that there was CUE in her medical 
examination.  However, neither the appellant nor her 
representative has asserted a valid claim of CUE in the 
rating decision.  Therefore, her challenge to the effective 
date for the grant of chrodomalaica right and left knee is 
barred as a matter of law.  See Rudd, supra (free-standing 
claim for earlier effective dates vitiates the rule of 
finality).  

Lastly, the Board has considered the appellant's reference to 
her knees in the 2003 evaluation for Chapter 31 VA services.  
However, in the absence of a valid assertion of CUE, there 
remain finals decisions in 1983 and 2003.  

Accordingly, the appellant's free-standing claim for an 
earlier effective date for the grant of chrondolmaica right 
and left knee must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).


ORDER

An increased evaluation for chrondomalaica, right knee is 
denied.  An increased evaluation for chrondomalaica, left 
knee is denied. 

An effective date earlier than February 4, 2003 for the grant 
of chrondomalaica, right knee is denied.  An effective date 
earlier than February 4, 2003 for the grant of 
chrondomalaica, left knee is denied.  

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


